DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed on 01/28/2022 in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/27/2021 has been entered.

The following action is in response to the after final amendment of 12/27/2021, now entered.

By the amendment, claims 1 and 11 have been amended. Claims 1-22 are pending and have been considered below.
 
Response to Arguments
Applicant’s arguments (Remarks 12/27/2021) with respect to claims 1-22 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.



Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Foster et al. (US 2017/0229009 published 08/10/2017, hereafter “Foster”).

Regarding claim 1, Foster discloses the method, performed by an electronic device, of determining proximity of an external device (¶6), the method comprising: 
transmitting a first signal to the external device through a transceiver (¶33); 

receiving, from the external device, a second signal generated as the external device copies the distorted first signal (¶41: processing a pack or frame includes receiving the wireless signal encoding the packet or frame, decoding the signal to extract the packet or frame and processing the packet or frame, i.e. copying the distorted first signal, extracted packet is sent back in a second signal to the device, ¶92: receiving signal packet from the external device); and 
determining the proximity of the external device based on the second signal (¶92: determine distance to external device from received signal packet information).  

Regarding claim 2, Foster discloses the method of claim 1, wherein the determining of the proximity of the external device based on the second signal comprises: 
determining a correlation between the second signal and the information about the user's gesture (¶92-93); and 
determining a distance between the electronic device and the external device based on the correlation (¶92-93, ¶35).  
	
Regarding claim 3, Foster discloses the method of claim 2, wherein the determining of the correlation between the second signal and the information about the user's gesture comprises: 
determining a type of the user's gesture (¶61); 

determining a correlation between the second signal and the signal pattern (¶66).  

Regarding claim 4, Foster discloses the method of claim 3, wherein the determining of the type of the user's gesture comprises: 
displaying a message implying a certain gesture (¶68); and 
determining the certain gesture as the type of the user's gesture (¶68).  

Regarding claim 5, Foster discloses the method of claim 4, wherein the certain gesture is a motion of swiping a space on the electronic device (¶82).  

Regarding claim 6, Foster discloses the method of claim 1, wherein the first signal is used to connect the electronic device to the external device (¶71).  

Regarding claim 7, Foster discloses the method of claim 6, wherein the first signal is a wireless-fidelity (Wi- Fi) signal (¶22-24).  

Regarding claim 8, Foster discloses the method of claim 1, further comprising: 
displaying a user interface displaying a list of at least one external device to which the electronic device is connectable through wireless communication (¶68); 
acquiring a device selection signal for selecting another external device from among the at least one external device through the user interface (¶68); and 


Regarding claim 9, Foster discloses the method of claim 8, further comprising allowing a wireless communication connection to the selected another external device based on a result of determining the proximity of the selected another external device (¶68).  

Regarding claim 10, Foster discloses the method of claim 1, further comprising displaying a message notifying that an operation of determining the proximity is being currently performed (¶71).

Regarding claims 11-20, claims 11-20 recite limitations similar to claims 1-10, respectively and are similarly rejected.

Regarding claim 21, Foster discloses the method of claim 1, wherein the first signal distorted by the user’s gesture is provided to the external device (¶41: processing a pack or frame includes receiving the wireless signal encoding the packet or frame, decoding the signal to extract the packet or frame and processing the packet or frame, i.e. copying the distorted first signal), and wherein the determining of the proximity of the external device comprises comparing the second signal received from the external device to the distorted first signal provided to the external device (¶92: determine distance to external device from received signal packet information which matches the first signal packet information).

Regarding claim 22, Foster discloses the method of claim 1, wherein the determining of the proximity of the external device comprises comparing the second signal received from the external device to a distorted signal pattern corresponding to the first signal distorted by the user’s gesture (¶92: .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Goyal et al.
US 20190320407 A1
Range-based provision of network services
Lee et al.
US 20170206057 A1
The method and apparatus for controlling audio data by recognizing user gesture and position using multiple mobile devices
Lipman et al.
US 9157991 B2
Mechanism for proximity detection based on wi-fi signals
Tokumoto
US 20190191286 A1
Mobile terminal, information processing method and program
Zhang et al.
US 9170325 B2
Distance measurements between computing devices
Boillot
US 20070121097 A1
Method and system for range measurement
Baker Et al.
US 20160224036 A1
Gesture-based load control via wearable devices
Lee et al.
US 20160205501 A1
Wireless device searching apparatus and method in wireless communication system
Park
US 20160084951 A1
System and method for recognizing a motion by analyzing a radio signal
Heim et al.
US 20160011692 A1
Method and system for gesture detection and touch detection
Poupyrev
US 10409385 B2
Occluded gesture recognition
Lowe et al.
US 20170208565 A1
Range-finding and object-positioning systems and methods using same
H. Han, S. Yi, Q. Li, G. Shen, Y. Liu and E. Novak, "AMIL: Localizing neighboring mobile devices through a simple gesture," IEEE INFOCOM 2016 - The 35th Annual IEEE International Conference on Computer Communications, 2016, pp. 1-9, doi: 10.1109/INFOCOM.2016.7524392
J. Luo, H. V. Shukla and J. . -P. Hubaux, "Non-Interactive Location Surveying for Sensor Networks with Mobility-Differentiated ToA," Proceedings IEEE INFOCOM 2006. 25TH IEEE International Conference on Computer Communications, 2006, pp. 1-12, doi: 10.1109/INFOCOM.2006.190.
H. Abdelnasser, M. Youssef and K. A. Harras, "WiGest: A ubiquitous WiFi-based gesture recognition system," 2015 IEEE Conference on Computer Communications (INFOCOM), 2015, pp. 1472-1480, doi: 10.1109/INFOCOM.2015.7218525.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW L TANK whose telephone number is (571)270-1692. The examiner can normally be reached Monday-Thursday 9a-6p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Chavez can be reached on 571-270-1104. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANDREW L TANK/               Primary Examiner, Art Unit 2179